DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims do not particularly point out and distinctly claim the subject matter.  The amended claims end with the methods of removal being scanned.  However, this does not clearly set forth the meets and bounds of the claims.  It is unclear as to the exact nature of the scan or exactly which material is being scanned.  The amendment appears to have the processes listed scanned and not the diamond being treated.  It is not clear if that is the intent as to the effect of a scan on the method.  Correction and or clarification is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claim(s) s 1, 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (JP 62-041800) in view of Godfried (20170183794).
	The Morimoto et al. reference teaches a method and body of treating diamond, note entire reference and translation.  A diamond body is first formed by standard methods.  Then a metal layer is contacted one surface of the diamond body before any treatment.  The diamond and metal are then heat treated in an atmosphere of 1000 to 1700 c, note translation page 2.  The treatment converts some of the carbon to non-diamond carbon.  The non-diamond carbon is then removed from the remaining diamond, note translation page 2. The polishing can be done by rotating a mechanical means, a grinding stone.  The sole difference between the instant claims and the prior art is the scanning step.  However, the Godfried reference teaches scanning a diamond layer being polished, note para 0172.  It would have been obvious to one ordinary skill in the art before the filing date of the instant invention to modify the Morimoto et al reference by the teachings of the Godfried reference to scan the diamond film in order to ensure that the surface of the diamond is as even and smooth as desired.
	In regards to claim 3, the Morimoto et al reference teaches contacting the metal prior to treatment, note translation examples.
	In regards to claim 4, the Morimoto et al reference teaches using metals which includes iron, note translation page 2.
In regards to claim 7, the Morimoto et al reference teaches treating the surface of the diamond.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (JP 62-041800) in view of Ito et al (5,135,807) and Godfried (20170183794).

With regards to claim 5, the Ito et al reference teaches that the metal layer can be tungsten or titanium, note col 4 lines 40 to 65.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the Morimoto et al reference by the teachings of the Ito et al reference to use other known metal layers to aid in the treatment of the diamond.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (JP 62-041800) in view of Ito et al (5,135,807) Godfried (20170183794).
The Morimoto et al, Godfried and Ito references are relied on for the same reasons as stated, supra, and differs from the instant claim in treating a spot, ion beam.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable area of the diamond film to be treated by way of mask or ion beam in the combined references in order to treat a desired area for further processing. 
 Claim 9 to 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (JP 62-041800) in view of Ito et al (5,135,807) and Godfried (20170183794)..
The Morimoto et al, Godfreid and Ito references are relied on for the same reasons as stated, supra, and differs from the instant claims in the characteristics of the diamond surface after treatment.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the 

			Response to Applicants’ Arguments
Applicant’s arguments with respect to claim(s) 1to 5 and 7 to 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714